LAND, J.
Plaintiff, the wife of Edgar A. Moody, a resident of Hattiesburg, Miss., has instituted the present suit against defendants, the proprietors of the Monteleone Hotel in the city of New Orleans, to recover the sum of $10,000 for damages.
Plaintiff alleges substantially that, during the night of January 11, 1919, while she and her husband were occupying a room at said hotel, which had been surrendered to them by Mr. O. C. Bradley, its registered occupant, with the consent of the-clerk of said hotel, the house detective, armed, with a deadly weapon, to wit, a. pistol, and accompanied by a night watchman, rapped violently on the door of her room, and that, when her husband opened the door, the detective demanded to know “what he was doing with that woman in there,” in a loud, gruff, rude, angry, and insulting tone of voice, and that to this inquiry her husband replied that the lady was his wife.
Plaintiff alleges that then the detective, in a sneering, angry, loud, gruff, and insulting manner, replied, in her presence and hearing, after having pushed the door wide open, that, “That was all humbug, that, if that woman was your wife, why did you not register?” thereby charging plaintiff, in substance and effect, with being a disreputable and lewd woman; and that her husband undertook to' tell the detective that the room had been turned over to him and to his wife by Mr. Bradley, with the knowledge and cofisent of the clerk of the hotel, but that the detective refused to listen to any statement, but told !her husband, in her presence, in the same rude and uncivil tone, that he would have to go downstairs to the office and make his explanation there.
Plaintiff alleges that she earnestly requested the detective to get back out of the room so that she might arise from the bed and telephone the clerk of the hotel, so that the whole matter might be fully explained, but that this request was promptly and rudely refused.
Plaintiff alleges that, fearing a difficulty between her husband and the detective, she was forced to arise from her bed in her sleeping apparel, and that, as she arose from the bed she attempted to close the door until she could at least throw her kimona over her shoulders and get to the telephone, but that the detective, in an angry and threatening manner, pushed the door wide open and kept same open, so that she was compelled to arise in the presence of said hotel employer and telephone to the hotel clerk, and that the clerk requested her over the telephone to tell the two men to leave the room, and that she then informed them of the clerk’s request, but that they ignored same, and arrested her husband and took him to the office, and that, upon being recognized by the clerk, he was released, returned to the room, spent the remainder of the night there, and next morning paid the bill for the use of the room and departed.
Plaintiff alleges that on account of the wanton and malicious conduct of the employees of said hotel, she was grossly abused, insulted, slandered, and humiliated, and made to endure great mental distress and mortification, for which she seeks redress in: damages in the present suit.
The exception of no cause of action tendered by defendants was properly overruled, as the facts set forth in plaintiff’s petition, if taken as true, necessarily show that plaintiff was a guest of the hotel, and that she was grossly insulted and mistreated, by its employee, while in the discharge of the duties for which he was employed.
While a mere guest of the registered occupant of a room at a hotel, who shares such room with, its occupant without the *1011knowledge or consent of the hotel management, would not be a guest of the hotel, as there would be no contractual relations in such case between such third person and the hotel proprietor ; at the same time, when the registered occupant of a room, with the knowledge and consent of the hotel management, turns his room over to another person, and the hotel clerk delivers the key of the room to that person, he becomes an accepted guest of the hotel, and is not a mere licensee. The fact that such person fails to register, or is not required to register, is immaterial; as the registration , of guests at a hotel is no part of the contract between the hotel proprietor and the guest, but the purpose of a register is to keep track of the number of people in the house and to keep the books straight. A register is kept solely for the benefit and convenience of the hotel proprietor.
A guest may be accepted at a hotel, without registration, by the mere delivery to him of the key to a room by the clerk. There is no . law in this state requiring a guest to sign a ' hotel register as the evidence of the contract between the parties. Such contracts are mere matters of oral consent, and are legal , without further formality.
The defense in this ease ist a denial of any misconduct towards plaintiff upon the part of defendant’s employees, and the statement:
“That some time in January, 1919, a man and woman entered the room of Mr. Bradley in the Monteleone Hotel during the night, without the 'knowledge or consent of respondents. * * * That said man and woman had not registered, were not guests of the hotel, had no right to remain in said room without having registered; accordingly, the actions of said man and woman justified respondents’ employees to inquire of said man why he had not registered with said woman as his wife.”
Defendants, as proprietors of a hotel, unquestionably have a right to employ detectives and night watchmen to protect their ’ property against fire, and their guests against ; thefts, and to maintain order, decorum, and decency upon their premises. A legitimate exercise of the right to police their premises must be conceded. The complaint, however, in the present case, is not that defendants do not enjoy such necessary powers of police in their hotel, but that their employees exercised such powers against plaintiff in a grossly insolent manner, and without the slightest re'gard to her rights .as a guest of the hotel to protection against insult and against the invasion of the privacy of her room by force, and without just cause or excuse.
The night clerk and assistant manager of the Monteleone Hotel denied having seen Mr. or Mrs. Moody at the hotel, or having any conversation with them or with Mr. Bradley at any time prior to the invasion of the room • of plaintiff by the house detective on the night of January 11, 1919; the purpose of such testimony being to show that plaintiff was not a guest of the hotel. Mrs. Moody testified, however, that she and her husband went to the hotel clerk and tried to obtain accommodations, but there were no vacant rooms to be had, and as they were getting ready to leave the hotel, Mr. Bradley, an acquaintance of theirs, came up, and went to the hotel clerk, handed him his key, and said to him:
“ ‘Let Mr. and Mrs. Moody occupy my room for to-night, and I will go elsewhere and sleep with a friend,’ and the hotel clerk said, ‘All right.’ Mr. Bz-adley and zzzy husband were ahead, and this young lady and I were behind, just a little behind them. He turned the key over to us, and we had a bell boy to take our baggage up, and he brought us some ice water-/'
' Mr. Moody corroborates the testimony of his wife. The testimony of plaintiff and of her witnesses shows that plaintiff and her husband obtained the key to Mr. Bradley’s room from the clerk of the hotel whenever called for, that Bradley’s baggage was moved from the room, and that the hotel clerk gave them the key when they retired to their room *1013about 10:30 p. m. on the night of January 11, 1919.
The assistant manager of the hotel was pointed out in the courtroom at the trial by Mrs. Moody as the clerk to whom Mr. Bradley had spoken about the key to his room, and who had delivered the key to plaintiff and her husband.
Mr. Bradley also testified that he told one of the hotel clerks to “let Mr. and Mrs. Moody have my room, telling the clerk that I would room with a friend of mine. I do not recall what clerk I spoke to, but I know it was one of the clerks of the hotel.”
This whole affair, in our opinion, is the result of the fault and negligence of the hotel clerk in not requiring plaintiff and her husband to register, and in not informing the clerk who came on later that Bradley’s room was occupied by Mr. and Mrs. Moody.
As the jury rendered a verdict of $5,000 damages in this case against defendants, they evidently accepted the testimony of Mr. and Mrs. Moody and of Mr. Bradley, showing that plaintiff was a guest of the hotel, and rejected that of the nigh't clerk and assistant manager to the contrary.
The jury also repudiated the testimony of the house detective and the night watchman as to what happened at the time of the invasion of plaintiff’s room, these witnesses testifying to apparently decorous conduct on that occasion; while plaintiff and her husband’s testimony supported the allegations in her petition as to the insult offered her and as to the rude treatment received at the hands of the hotel detective.
The verdict in this case was unanimous. The jurors were men of intelligence. They saw the witnesses and heard them testify, and noted the manner in which they gave their testimony. The opportunity of the jury for judging as to the credibility of the witnesses was much better than ours. They accepted the testimony of'plaintiff and of her witnesses as presenting the true facts of the case, and as the testimony of the witnesses in this case is conflicting, we find no good reason why we should disagree with the jury as to their finding of facts in favor of plaintiff.
The verdict and judgment, in our opinion, is largely excessive. The good name of the plaintiff needs- no vindication at our hands, as she is unquestionably a married lady above all reproach. The injury to plaintiff’s feelings is the only damage suffered by her, and we feel that the sum of $500 is adequate compensation for such injury, and will meet the ends of justice in the case.
The judgment appealed} from is therefore amended by reducing the amount of said judgment from $5,000 to $500, and it is ordered that said judgment, as amended, be affirmed. Plaintiff to pay costs of appeal.
DAWKINS, J., concurs in the decree.
ROGERS, J., recused.